DETAILED ACTION
This Office action is in reply to correspondence filed 18 August 2022 in regard to application no. 17/115,097.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action, claims were rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more, and under § 103 based on various combinations of Grigg et al., Gandhi et al., Shah et al., Wilczek and He et al.  As the claims have since been amended, further search and consideration were conducted.
In regard to § 101, though the claims continue to recite abstraction as was previously set forth, each claim now requires a pair of machine learning models trained using particular data and for two particular, though related, purposes.  This is a particular use of machine learning technology and so goes beyond generally linking the abstract idea to the previously-construed technological environment, referring to MPEP § 2106.05(e).  As such, the claims integrate the abstract idea into a practical application and so are no longer directed to the abstract idea, and so the rejection is withdrawn.
In regard to § 103, and in addition to the prior art previously made of record, Spendlove et al. (WIPO Publication No. 2016/131083) disclose an identity verification system [title] that uses an “identity confidence score” while processing a payment from a “credit card”, [0062] and incidentally uses “linear regression” and a “loss function”. But it has nothing to do with determining when and whether someone will make a payment; in fact someone is attempting to make a payment when the identity confidence score is computed.
Harding et al. (U.S. Patent No. 10,601,740) disclose an AI chat-bot [title] that receives “confidence levels” that may be related to “moving a payment date”. [Col. 5, lines 35-36, 64] It also involves that an “algorithm” is “trained to minimize a loss function”. [Col. 6, lines 31-33] But none of these, alone or combined, teach every limitation of the present claims, and in particular the interaction between the two trained models and their role in the determination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694